The Disciplinary Review Board having filed with the Court its decision in DRB 18-075, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that Peter Jonathan Cresci of Bayonne, who was admitted to the bar of this State in 1992, and has been temporarily suspended from the practice of law since November 17, 2016, should be censured for violating RPC 8.1(a) (failure to cooperate with disciplinary authorities) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that Peter Jonathan Cresci is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.